Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 11 of U.S. Patent No. 1,140,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate each and every limitation of the instant application claims but only differ in minor wording and arrangement.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (Ryu), US 2019/0373441, in view of Davydov, US 2018/0198495.  

Ryu and Davydov were cited in the IDS by the application.  

As per claim 1, Ryu taught the invention including a network function apparatus comprising:
A transceiver that communicates with a User Equipment (UE) (pp. 0006, 0045, 0267-0272; figure 1: base station inherently comprises transceiver); and
A processor that:
registers the UE with a mobile communication network using a first set of parameters, the first set of parameters based on a UE configuration (pp. 0006-0009: the process of re-registration with the UE configuration update command message indicates that the UE was first registered with a first set of parameter);
identifies a second set of parameter to be used by the UE in the mobile communication network (pp. 0006: UE configuration update command message having updated parameters);
sends the second set of parameters to the UE (pp. 0006: UE configuration update command message having updated parameters).

Ryu did not specifically teach to send mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter for the UE configuration.  Davydov teaches to utilize parameter mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter; and use the mapping information to update the UE configuration (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu and Davydov and utilize parameter mapping table to determine the association, relevance and correspondence information between the parameters in making the parameter updates.

As per claim 10, Ryu and Davydov teach the invention as claimed in claim 1.  Ryu further teaches wherein the processor further determines that at least one parameter in a first set of parameters is no longer valid in response to one of: a change in subscription of the UE, a change in network policy rule applicable to the UE, and a change in network slice deployment (pp. 0014-0015, 0446-0449, 0458-0459).  

As per claim 11, Ryu and Davydov teach the invention as claimed in claim 1.  Ryu further teaches wherein sending the second set of parameters and the indication of how the at least one parameter in the first set corresponds to at least one new parameter in the second set comprises sending one of: a non-access stratum (NAS) UE configuration update message and a NAS notification message that includes the second set of parameters (pp. 0006-0009, 0074).  Davydov further teaches to use the indication of how the at least one parameter in the first set corresponds to at least one new parameter in the second set (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parameter mapping information in messages and transmit the messages to the UE.

As per claim 12, Ryu and Davydov teach the invention as claimed in claim 1.  Ryu further teaches wherein receiving the request message form the UE comprises receiving a non-access stratum (NAS) message, the NAS message containing a set of parameter based on the second set of parameters (pp. 0006-0009, 0074).  Davydov further teaches to use the mapping information to determine the at least one corresponding parameter in the second set (pp. 0081-0091).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include parameter mapping information in messages and transmit the messages to the UE.

As per claim 16, Ryu and Davydov teach the invention as claimed in claim 1.  Ryu further teaches wherein the first set of parameters comprises a first set of Single Network Slice Selection Assistance Information value (“S-NSSAIs”) that are derived from the UE configuration (pp. 0515).  

As per claim 17, Ryu and Davydov teach the invention as claimed in claim 1.  Ryu further taught wherein the transceiver receives a request message from the UE to establish a data connection for an application using the second set of parameters and the mapping information (pp. 0006, 0248, 0505-0509).  

As per claim 18, Ryu taught the invention including a method of a network node, the method comprising:
registering a UE with a mobile communication network using a first set of parameters, the first set of parameters based on a UE configuration (pp. 0006-0009: the process of re-registration with the UE configuration update command message indicates that the UE was first registered with a first set of parameter);
identifying a second set of parameter to be used by the UE in the mobile communication network (pp. 0006: UE configuration update command message having updated parameters);
sending the second set of parameters to the UE (pp. 0006: UE configuration update command message having updated parameters); 
receiving a message from the UE containing a third set of parameters for registering with the mobile communication network (pp. 0017-0020, 0567-0574).

Ryu did not specifically teach to send an indication of how the at least one parameter in the first set of parameters corresponds to at least one new parameter in the second set; and the third set of parameters based on the first set of parameters and the second set of parameters.  Davydov teaches to utilize parameter mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter or the third set of parameters corresponds to the first set of parameters and the second set of parameters; and use the mapping information to update the UE configuration (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu and Davydov and utilize parameter mapping table to determine the association, relevance and correspondence information between the parameters in making the parameter updates.

As per claim 20, Ryu taught the invention including a User Equipment apparatus comprising:
A transceiver that communicates with a mobile communication network (pp. 0006, 0058, 0287; figure 1); and
A processor (pp. 0579, 0583) that:
registers with a mobile communication network using a first set of parameters, the first set of parameters based on a UE configuration (pp. 0006-0009: the process of re-registration with the UE configuration update command message indicates that the UE was first registered with a first set of parameter);
sends the second set of network slices from the mobile communication network (pp. 0006, 0013, 0022, 0508, 0515: UE configuration update command message having updated parameters);
uses updated configuration information to associate at least one application with a set of network slices (pp. 0006, 0248, 0505-0509).

Ryu did not specifically teach to receive mapping information from the mobile communication network, wherein the mapping information indicates how each network slice in the second set of network slices maps to the UE network slice configuration; and uses the mapping information to associate at least one application with a set of network slices.  Davydov teaches to utilize parameter mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter; and use the mapping information to update the UE configuration (pp. 0081-0090).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu and Davydov and utilize parameter mapping table to determine the association, relevance and correspondence information between the parameters in making the parameter updates.

Claim(s) 2-5, 8-9, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Davydov as applied to claims 1 and 18 above, and further in view of Garcia Azorero et al (Garcia), US 2019/0357130.

Garcia was cited in the IDS by the application.  

As per claim 2, Ryu and Davydov teach the inventio as claimed in claim 1.  Ryu further teaches wherein the processor further receives an initial registration message from the UE (pp. 0472, 0475).  Ryu and Davydov do not teach the initial registration message containing a requested set of network slice selection parameters, wherein the processors returns an allowed set of network slice selection parameters to the UE, wherein identifying the second set of parameters comprises identifying the second set of parameters based on the requested set of network slice selection parameters, subscribed parameters of the UE, and a network slice instance associated with the UE.  Garcia teaches to receives an initial registration message from the UE, the initial registration message containing a requested set of network slice selection parameters, wherein the processors returns an allowed set of network slice selection parameters to the UE, wherein identifying the second set of parameters comprises identifying the second set of parameters based on the requested set of network slice selection parameters, subscribed parameters of the UE, and a network slice instance associated with the UE (pp. 0038-0043, 0049, 0056, 0072-0080, 0105, 0113-0114, 0151).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu, Davydov and Garcia in order to select network slice using UE subscriber parameters.  

As per claim 3, Ryu, Davydov and Garcia teach the invention as claimed in claim 2.  Garcia further teaches wherein the allowed set of network slice selection parameters includes one or more default network slice selection parameters, wherein returning the allowed set of network slice selection parameters comprises sending an indication that a default network slice selection parameter corresponds to one of: a data network name and a standardized network slice type (pp. 0105-0124). 

As per claim 4, Ryu and Davydov teach the inventio as claimed in claim 1.  Ryu and Davydov do not teach wherein identifying the second set of parameters comprises identifying the second set of parameters based on a configuration of the UE and a network slice instance currently associated with the UE.  Garcia teaches wherein identifying the second set of parameters comprises identifying the second set of parameters based on a configuration of the UE and a network slice instance currently associated with the UE (pp. 0038-0043, 0049, 0056, 0072-0080, 0105, 0113-0114, 0151).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu, Davydov and Garcia in order to select network slice of the updated allowed set of network slices.

As per claim 5, Ryu and Davydov teach the inventio as claimed in claim 1.  Ryu and Davydov do not teach wherein the first set of parameters includes a first network slice selection parameter, wherein identifying the second set of parameters comprises identifying one or more new network slice selection parameters for a network slice instance currently associated with the UE.  Garcia teaches wherein the first set of parameters includes a first network slice selection parameter, wherein identifying the second set of parameters comprises identifying one or more new network slice selection parameters for a network slice instance currently associated with the UE. (pp. 0038-0043, 0049, 0056, 0072-0080, 0105, 0113-0114, 0151).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu, Davydov and Garcia in order to select network slice of the updated allowed set of network slices.

As per claim 8, Ryu and Davydov teach the inventio as claimed in claim 1.  Davydov further teaches wherein sending the second set of parameters and the indication of how the at least one parameter in the first set corresponds to at least one new parameter in the second set comprises the indication of how the at least one parameter in the first set corresponds to the at least one parameter in the second set (pp. 0081-0090).  Ryu and Davydov do not teach wherein the processor further receive a registration request from the UE and determines that at least one parameter in the first set of parameters is no longer valid in response to the registration request, wherein sending a registration accept message that includes the second set of parameters.  Garcia teaches wherein the processor further receives a registration request from the UE and determines that at least one parameter in the first set of parameters is no longer valid in response to the registration request, wherein sending a registration accept message that includes the second set of parameters (pp. 0105-0124).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu, Davydov and Garcia in order to select network slice of the updated allowed set of network slices.

As per claim 9, Ryu, Davydov and Garcia teach the invention as claimed in claim 8.  Ryu further teaches wherein the processor receives the registration request in response to one of: the UE changing its registration area, the UE changing its public land mobile network change, and the UE requiring temporarily use a network slice (pp. 0456-0459).  

As per claim 15, Ryu and Davydov teach the inventio as claimed in claim 1.  Davydov further teaches to utilize parameter mapping information which indicates how at least one parameter in the second set corresponds to at least one new parameter; and use the mapping information to update the UE configuration (pp. 0081-0090).  Ryu and Davydov do not teach wherein identifying the second set of parameters to be used by the UE in the mobile communication network comprises sending a query to a network slice selection function in response to receiving a registration request from the UE, wherein the processor receives, form the network slice selection function, a mapping of network slice selection parameters to network slice instances, wherein identifying the second set of parameters further comprises identifying a set of allowed network slice selection parameters based on a network slice instance currently associated with the UE.  Garcia teaches to send a registration request from the UE, to request and receive an allowed set of network slice selection parameters to the UE, wherein identifying the second set of parameters comprises identifying a set of allowed network slice selection parameters based on a network slice instance currently associated with the UE (pp. 0038-0043, 0049, 0056, 0072-0080, 0105, 0113-0114, 0151).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu, Davydov and Garcia in order to select network slice of the updated allowed set of network slices.

As per claim 19, Ryu and Davydov teach the invention as claimed in claim 18.  Ryu and Davydov do not teach wherein the first set of parameters includes a first network slice selection parameter, wherein identifying the second set of parameters comprise identifying one or more new network slice parameters for a network slice instance currently associated with the UE.  Ryu and Davydov do not teach wherein identifying the second set of parameters comprises identifying the second set of parameters based on a configuration of the UE and a network slice instance currently associated with the UE.  Garcia teaches wherein identifying the second set of parameters comprises identifying the second set of parameters based on a configuration of the UE and a network slice instance currently associated with the UE (pp. 0038-0043, 0049, 0056, 0072-0080, 0105, 0113-0114, 0151).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ryu, Davydov and Garcia in order to select network slice of the updated allowed set of network slices.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu,  Davydov and Garcia as applied to claim 5 above, and further in view of Sivavakeesar et al (Sivavakeesar), US 2019/0357131.  

Sivavakeesar was cited in the IDS by the application.  

As per claim 6, Ryu, Davydov and Garcia teach the invention as claimed in claim 5.  Ryu, Davydov and Garcia did not specifically teach wherein sending an indication of how the at least one parameter in the first set corresponds to at least one new parameter in the second set comprises sending usage information that associates the one or more new network slice selection parameters with one or more previously provided network slice selection parameters or with one or more standardized network slice types, wherein the one or more previously provided network slice selection parameters includes the first network slice selection parameter.  Sivavakeesar taught to transmit usage information that associates the one or more new network slice selection parameters with one or more previously provide network slice selection, wherein the one or more previously provided network slice selection parameters includes the first network slice selection parameter (pp. 0134, 0145, 0158, 0162).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ryu, Davydov, Garcia and Sivavakeesar in order to transmit usage information that associates the net network slice selection parameter to identify the slice type used.  

As per claim 7, Ryu, Davydov, Garcia and Sivavakeesar teach the invention as claimed in claim 6.  Garcia further teaches wherein the processor determines that the second set of parameters includes one or more new network slice selection parameters not known to the UE, wherein sending the usage information occurs in response to the processor determining that the second set of parameters includes one or more new network slice selection parameters (pp. 0105-0124).  

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Davydov as applied to claims 1 and 12 above, and further in view of Garcia Azorero et al (Garcia), US 2019/0357130 and further in view of obviousness.

As per claim 13, Ryu and Davydov teach the inventio as claimed in claim 12.  Ryu and Davydov do not teach wherein the processor further sends a SM request message to a SM function in response to determine that at least one parameter in the first set is no longer valid, wherein the SM request message includes an indication to release an established data connection and a new network slice selection parameter from the second set of parameters, wherein the at least one new parameter from the second set of parameters includes in the session management message comprises the new network slice selection parameter.  Garcia teaches wherein the processor further sends a SM request message to a SM function in response to determine that at least one parameter in the first set is no longer valid, wherein the SM request message includes a new network slice selection parameter from the second set of parameters, wherein the at least one new parameter from the second set of parameters includes in the session management message comprises the new network slice selection parameter (pp. 0019-0020, 0027-0028, 0039-00).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ryu, Davydov and Garcia in order to select network slices using PDU session messages.  

Ryu, Davydov and Garcia do not teach the SM request message to include an indication to release an established data connection.  However, the process of releasing previously established connection is a practice well known and common in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ryu, Davydov and Garcia and further utilize PDU session message to release old connection and establish new connection sessions.

As per claim 14, Ryu, Davydov and Garcia teach the invention as claimed in claim 13.  Ryu, Davydov and Garcia do not teach wherein the processor further receives an SM response message form the SM function, the SM response message containing a session release request message for the established data connection, wherein the processor sends the session release request message to the UE.  However, the process of releasing previously established connection using SM messages is a practice well known and common in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ryu, Davydov and Garcia and further utilize PDU response messages to release previous connections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al, US 2017/0303259

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
November 15, 2022